Case 2:98-cr-00008-JRS-CMM Document 9 Filed 09/11/20 Page 1 of 2 PageID #: 26




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 2:98-cr-00008-JRS-CMM
                                                     )
LONNIE HERBIE TAYLOR, JR,                            ) -01
                                                     )
                              Defendant.             )


           Order Denying Motion for Appointment of Counsel Without Prejudice

       Defendant filed a pro se letter that the Court construes as a motion for appointment of

counsel for purposes of filing a motion for compassionate release under Section 603 of the First

Step Act, which is codified at 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. 6. On its face, the motion does

not show that Defendant is entitled to compassionate release under § 3582(c)(1)(A) or that the

interests of justice support appointing counsel at this time. Accordingly, the motion, dkt. [6], is

denied without prejudice.

        If Defendant wishes to pursue a motion for compassionate release, Defendant may do so

by completing and returning the enclosed form motion. If Defendant files a pro se motion for

compassionate release, the Court will evaluate whether to appoint counsel. The clerk is directed

to enclose a copy of the form Motion for Sentence Reduction Pursuant to 18 U.S.C. §

3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner) with Defendant's copy of this Order.

       IT IS SO ORDERED.




Date: 9/11/2020
Case 2:98-cr-00008-JRS-CMM Document 9 Filed 09/11/20 Page 2 of 2 PageID #: 27




Distribution:

Lonnie Herbie Taylor
Reg. No. 95147-071
USP Lee
U.S. Penitentiary
P.O. Box 305
Jonesville, VA 24263

All Electronically Registered Counsel




                                        2
